DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
As shown in figure 1b, reference nos. 23a-j represent inlets of the valve inlets 7a-f and 9a-d, however, paragraph [0033] incorrectly refers to 23a-j to be part of the disposable tubing set.
Appropriate correction and/or clarification is required.

Claim Objections
Claim 6 is objected to because of the following:
Claim 6, line 2, “valvesare” should be “valves are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 7 and 9-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said at least five separation device valves” (claim 6); “said inlet valves” (claim 7, line 4);
Claim 9, line 2, since “a disposable tubing set” has already been required by the independent claim, another “a disposable tubing set” in line 2 is indefinite, since it is unclear whether another disposable tubing set is being claimed.  
Claim 10, line 6, since “a pump main body” has already been required by the independent claim, another “a pump main body” in line 6 is indefinite, since it is unclear whether another pump main body is being claimed.
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissenbach et al. (U.S. 8,921,096), hereinafter Weissenbach.

    PNG
    media_image1.png
    313
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    636
    media_image2.png
    Greyscale


1 flow sensor (403) [as in claim 12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weissenbach.  As for the additional limitations of claims 3-6, as shown in e.g. figures 7-10, Weissenbach teaches a frame or housing that is essentially a box and that comprises at least four walls that include valves.  Which walls include which valves and the relative heights of the valves and the number of valves is considered to be within ordinary skill that would depend upon the needs at the environment of use and the type of bioprocess to be effected.  

As for claim 13, Weissenbach teaches all the components of the disposable tubing set to be fluidically interconnected, wherein at least large sections are interconnected to be removed as one piece.  However, having the tubing set configured such that all components of the tubing set can be removed in one piece would have been with ordinary skill to simplify assembly.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weissenbach in view of Sword et al. (U.S. 5,846,224), hereinafter “Sword”.

As expanded above, Weissenbach teaches a bubble trap (air trap) above his inlet valves but doesn’t specify his base frame/housing to include a bubble trap holder.  However, Sword teaches a holder 180 (figure 1) on his base for a bubble trap.   It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the bubble trap holder of Sword on the frame of Weissenbach for the benefit of retaining the bubble trap in its proper orientation during use, but that can be easily removed when desired (col. 13, lines 29-39). 
Other Pertinent Art  
Before amending the claims Applicant should also consider the following prior art:

    PNG
    media_image3.png
    90
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    93
    634
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    260
    569
    media_image6.png
    Greyscale

Both of the aforementioned references teach interconnections for a plurality of flexible tubes for simplifying assembly that would allow the set to be removed as one piece.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 All parts are disposable when broken.